DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The response filed March 9, 2021 has been received and considered for examination.  Claims 5-19 are presently pending.  


EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  (to correct a lack of antecedent basis)

In claim 8, line 2, replace “the blue-violet” with “the three blue-violet”
In claim 8, line 3, replace “the blue-violet” with “the three blue-violet”
In claim 9, line 3, replace “violet-blue” with “ three blue-violet”


Allowable Subject Matter
4.	Claims 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest an LED lamp structure having a circuit board that has a first blue-violet LED (106) emits a visible electromagnetic radiation with a wavelength peak in the range between 405 and 410 nm; a second LED (107), also blue-violet, emits a visible electromagnetic radiation with a wavelength peak in the range between 410 and 415 nm; and a third blue-violet LED (108) emits a visible electromagnetic radiation with a wavelength peak in the range between 415 and 420 nm.
The closest prior art the claimed invention is Budai et al. (US 2013/0094204 Al), David et al. (US 2017/0368210 Al), and Hawkings et al. (US 2018/0311386 Al).
Budsai et al., David et al., and Hawkings et al. all disclose biocidal lamp devices that include blue-violet LEDs that emit at a wavelength of within a range 400-420nm. However, none of the prior art teaches are suggest the combination of the three blue-violet LEDs having a peak wavelength within the claimed ranges. Therefore, claims 5-19 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796